Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2019 5/4/2020 9/04/2020 10/01/2020 12/31/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1, 11, 20 have been rejected.
Claims 2-10, 12-19 have been objected to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s are rejected under 35 U.S.C. 102(a)1 as being anticipated by Bortnikov United States Patent Application Publication 2015/0186229 hereinafter B.
In regard to claims 1, 11, 20
B discloses a distributed system (Figure 2A), comprising:
a client, the client including processing circuitry configured to:
send a message including a digital signature of the client, the distributed system being in a first consensus mode for reaching a consensus on the message;
obtain results from a subset of the nodes that receive the message, the results having respective digital signatures of the subset of the nodes; and after verifying the digital signatures of the subset of the nodes, determine, based on the results, whether one or more of the nodes in the distributed system is malfunctioned.
(Figure 2A) & (Paragraph 25) Examiner states here that Client 208 sends commands to distributed system 200 which has 2 configurations 209 and 210. 201(Becomes here the Client 208 representative) is a leader node and 204 and it is faulty because no response is received from 201 the leader for a certain period indicating a communication failure of the leader node. Not receiving a response for a determined time and waiting for additional time to declare a faulty leader is interpreted as a heartbeat signature of leading node 201. Examiner also states that the current consensus is under the present configuration 209/210.
Prior Art
Tang Prior art Published under 2019/0324867 is a reference that tackles the process of reaching a consensus in a faulty environment, precisely a faulty first server. Tang solves the issue by reaching to a database and downloading a preset solution stored in the .
                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner